Exhibit 10.3

Performance Criteria Terms

A Performance Criterion must be an objectively determinable measure of
performance relating to any or any combination of the following (measured either
absolutely or by reference to an index or indices and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per share basis, including, without
limitation, EBITDA or adjusted EBITDA as determined for purposes of any credit
agreement or other agreement to which the Company is a party; return on equity,
investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
net cash from operations plus or minus such expenditures, expenses, cash
proceeds from dispositions (whether or not of operating assets) and other
objectively determinable adjustments, if any, as the Committee may determine;
stock price; stockholder return; sales of particular products or services;
customer acquisition or retention; acquisitions and divestitures (in whole or in
part); joint ventures and strategic alliances; spin-offs, split-ups and the
like; reorganizations; or recapitalizations, restructurings, financings
(issuance of debt or equity) or re-financings. A Performance Criterion and any
targets with respect thereto determined by the Committee need not be based upon
an increase, a positive or improved result or avoidance of loss. The Committee
may provide that any or any combination, or all, of the Performance Criteria
applicable to an award will be adjusted in an objectively determinable manner to
reflect events (for example, but without limitation, acquisitions or
dispositions) occurring during the performance period that affect the applicable
Performance Criterion or Criteria, to the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m) of the Internal Revenue Code.